DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/02/2021.
Claims 1, 14 and 18 have been amended and are hereby entered.
Claims 21-37 have been added.
Claims 2-13, 15-17 and 19-20 have been canceled.
Claims 1, 14, 18 and 21-37 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 10, filed 02/02/2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive. The objections to the drawings and specification have been withdrawn. 
Applicant’s arguments, see page 10, filed 02/02/2021, with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s arguments on pages 10 and 11 with respect to the 102(a)(1) and 103 rejections claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/02/2021 regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but they are not persuasive.
Applicant argues in pages 10-11 that the present disclosure is directed toward patent eligible subject matter because the present invention provides an improved user interface. Examiner respectfully disagrees. The functionality of the presently claimed invention, as will be shown below, falls under the Certain Methods of Organizing Human Activity including managing personal behavior and managing interactions between people. The currently claimed GUI’s comprise selectors, a text prompt, a note, input areas, and “an option that is selectable”. As will also be discussed below, these GUI elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer implementation. Therefore, the claimed invention amounts to improving the execution of the abstract idea of swapping meeting room reservation by applying the abstract idea using generic GUIs and not an improved user interface for electronic devices. Therefore, the 35 U.S.C. 101 rejections are maintained below.
Applicant’s arguments on page 11 with respect to the analysis of the sensors in the  35 U.S.C. 101 rejections of claims 4-5 have been considered but are moot because original claims 4 and 5 have been canceled by Applicant and the amended claim set does not contains any sensors.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 14, 18 and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 18 all recite the limitation "extend the meeting to contiguous timeslot in a first different location" in their respective “based on the determination…” paragraphs.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, it is unclear to the Examiner whether Applicant intended the above mentioned contiguous timeslot to necessarily be the same contiguous timeslot as “a contiguous timeslot in a same location” as is recited earlier in each claim or if Applicant intended the timeslot for the first different location to be a second contiguous timeslot. For example, it is unclear if, given the contiguous timeslot for the same location runs from the end of the current meeting until 2:00 P.M., the contiguous timeslot for the first different location must also run from the end of the current meeting until 2:00 P.M. or if it could end earlier or later. 
For the purposes of examination, Examiner is interpreting "extend the meeting to contiguous timeslot in a first different location" as "extend the meeting to a second contiguous timeslot in a first different location". 
Claims 21-37 are rejected by virtue of their dependence on claim 1 (21-27), claim 14 (28-32), and claim 18 (33-37).
Further regarding claim 1, claim 1 is additionally rejected because it recites the limitation "the second different room" in the “based on the determination…” paragraph.  There is insufficient antecedent basis for this limitation in the claim. 
It appears Applicant intended to have "the second different room" read as "the second different location" to use the antecedent basis established by “a second different location” in the previous line. For the purposes of examination, Examiner is interpreting "the second different room" read as "the second different location".
Claims 21-27 are additionally rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 14, 18 and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing conference room schedules.  
Claim 1 recites the concept of managing meetings in electronic calendars which is a certain method of organizing human activity including managing personal behavior and interactions between people. Determine that a meeting indicated in one or more electronic calendars is to be extended; based on the determination, provide a command to extend the meeting to a contiguous timeslot in a same location as was initially used for the meeting until a time at which the same location will become unavailable due to another meeting that has also been scheduled for the same location, provide a command to extend the meeting to contiguous timeslot in a first different location than was initially used for the meeting until a time at which the first different location will become unavailable due to another meeting that has also been scheduled for the first different location, provide a command to extend the meeting to a non-contiguous timeslot in a second different location than was initially used for the meeting during an available timeslot for the second different room, provide a command to extend the meeting to a non-contiguous timeslot in the same location as was initially used for the meeting; and extend, according to selection, the meeting at least in part by reserving an additional timeslot in the one or more electronic calendars and by associating information for the meeting with the reservation for the additional timeslot all, as a whole fall under the category of managing personal behavior and interactions between people. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a device, at least one processor, storage accessible to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, at least one processor, storage accessible to the at least one processor comprising instructions, a GUI, a display, a first selector, a second selector, a third selector, and a fourth selector amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 21 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 22 further limits the abstract idea of claim 1 while introducing the additional element of a meeting organizer’s personal device. The claim does not integrate the abstract 
Claim 23 further limits the abstract idea of claim 1 by asking whether the meeting should be extended, and the text prompt being on a GUI is a new additional element of claim 23. The claim does not integrate the abstract idea into a practical application because the element of a GUI text prompt is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 1 by noting that information will be copied to the meeting extension, and the note being on a GUI is a new additional element of claim 24. The claim does not integrate the abstract idea into a practical application because the element of a GUI note is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere 
Claims 25 and 26 further limit the abstract idea of claim 1 by requesting additional attendees and the number of attendees for the meeting extension while introducing the additional element of an input area on a GUI. The claims do not integrate the abstract idea into a practical application because the element of an input area on a GUI is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 27 further limits the abstract idea of claim 1 while introducing the additional elements of a second GUI and “an option that is selectable” on the second GUI. The claim does not integrate the abstract idea into a practical application because the elements of a second GUI and “an option that is selectable” on the second GUI are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 recites the concept of managing meetings in electronic calendars which is a certain method of organizing human activity including managing personal behavior and interactions between people. A method, comprising: determining that a meeting indicated in one or more electronic calendars is to be extended; based on the determining, provide a command 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a GUI, a display, a first selector, a second selector, a third selector, and a fourth selector. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a GUI, a display, a first 
Claim 28 further limits the abstract idea of claim 14 by asking whether the meeting should be extended, and the text prompt being on a GUI is a new additional element of claim 28. The claim does not integrate the abstract idea into a practical application because the element of a GUI text prompt is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 29 further limits the abstract idea of claim 14 by noting that information will be copied to the meeting extension, and the note being on a GUI is a new additional element of claim 29. The claim does not integrate the abstract idea into a practical application because the element of a GUI note is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 30 and 31 further limit the abstract idea of claim 14 by requesting additional attendees and the number of attendees for the meeting extension while introducing the additional element of an input area on a GUI. The claims do not integrate the abstract idea into a practical application because the element of an input area on a GUI is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 32 further limits the abstract idea of claim 14 while introducing the additional elements of a second GUI and “an option that is selectable” on the second GUI. The claim does not integrate the abstract idea into a practical application because the elements of a second GUI and “an option that is selectable” on the second GUI are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 14 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites the concept of managing meetings in electronic calendars which is a certain method of organizing human activity including managing personal behavior and interactions between people. Determine that a meeting indicated in one or more electronic calendars is to be extended; based on the determination, provide a command to extend the meeting to a contiguous timeslot in a same location as was initially used for the meeting, provide a command to extend the meeting to contiguous timeslot in a first different location than 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer readable storage medium (CRSM) that is not a transitory signal and that comprises instructions executable by at least one processor, a GUI, a display, a first selector, a second selector, a third selector, and a fourth selector. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable 
Claim 33 further limits the abstract idea of claim 18 by asking whether the meeting should be extended, and the text prompt being on a GUI is a new additional element of claim 33. The claim does not integrate the abstract idea into a practical application because the element of a GUI text prompt is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 18 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 34 further limits the abstract idea of claim 18 by noting that information will be copied to the meeting extension, and the note being on a GUI is a new additional element of claim 34. The claim does not integrate the abstract idea into a practical application because the element of a GUI note is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 18 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere 
Claims 35 and 36 further limit the abstract idea of claim 18 by requesting additional attendees and the number of attendees for the meeting extension while introducing the additional element of an input area on a GUI. The claims do not integrate the abstract idea into a practical application because the elements of a first input area and a second input area on a GUI are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 18 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 37 further limits the abstract idea of claim 18 while introducing the additional elements of a second GUI and “an option that is selectable” on the second GUI. The claim does not integrate the abstract idea into a practical application because the elements of a second GUI and “an option that is selectable” on the second GUI are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 18 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Pre-Grant Publication No. 2012/0179502, previously listed on the previous 892 form dated 11/18/2020 and hereafter known as Farooq) in view of Hill (U.S. Pre-Grant Publication No. 2019/0236554, hereafter known as Hill), further in view of Fix (U.S. Pre-Grant Publication No. 2018/0253666, hereafter known as Fix).
Regarding claim 1, Farooq teaches:
A device, comprising: at least one processor (see [0119] "the Event Dashboard application is installed on and runs on client computers, namely on general purpose computing device 12 and on participant computing devices 18" and [0063] "The general purpose computing device 12 in this embodiment is a personal computer or other suitable processing device comprising, for example, a processing unit")
and storage accessible to the at least one processor (see [0063] "The general purpose computing device 12 in this embodiment is a personal computer or other suitable processing device comprising, for example, a processing unit, system memory (volatile and/or non-volatile memory)")
and comprising instructions executable by the at least one processor to: determine that a meeting indicated in one or more electronic calendars is to be extended (see [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard 
based on the determination, present a graphical user interface (GUI) on a display (see [0147] "If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants. The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time")
the GUI comprising first,  (see [0147] "The Event Dashboard window 560 also…displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available")
the first selector being selectable to provide a command to extend the meeting to a contiguous timeslot in a same location as was initially used for the meeting (see [0147] "The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest 
and extend, according to selection of one of the first,  (see [0147] "The schedules of the event resources, including the event participants, are updated once the event host has either extended the current event or scheduled a continuation event" and [0149] "If a continuation event has been scheduled...then the status of the current event is used to update...the continuation event (step 706). For example, any unchecked (i.e. uncompleted) agenda items are copied to the agenda of the continuation...events, and files either attached to or opened in the event are attached to the continuation... events.”)
As discussed above, Farooq [0147] teaches that a user can schedule a continuation event at a different location and/or a later time than the location/end time of the current meeting.  Farooq [0147] also teaches “The Event Dashboard window 560…displays one or more suggested times for scheduling another event at a future time.” This implies, but does not explicitly teach, second, third fourth selectors. Farooq also does not explicitly teach that the contiguous timeslot for an extension in either the same meeting location or a first different meeting location runs until a time at which the respective location will be unavailable due to another scheduled meeting. However, Hill teaches:
the GUI comprising first, second, third, and fourth selectors that are different from each other
the second selector being selectable to provide a command to extend the meeting to contiguous timeslot in a first different location than was initially used for the meeting (see [0039] "the status indicators 234(M) indicates at 9:05 AM that the meeting room 220(M) is unreserved/available, the user may select reserve 240(M) to reserve the current time slot" with “M” being a value such that 220(M) is different than the room used for the initial meeting)
the third selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in a second different location than was initially used for the meeting during an available timeslot for the second different room (see [0039] "the status indicators 234(M), 236(M) may indicate at 9:45 AM that the meeting room 220(M) is occupied but that the next time slot (e.g., 10:00-11:00 AM) is unreserved/available. The user may select reserve 240(M) to reserve the next time slot" with “M” being a value, different from the value in the second selector, such that 220(M) is different than the room used for the initial meeting)
the fourth selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in the same location as was initially used for the meeting (see [0039] "the status indicators 234(M), 236(M) may indicate at 9:45 AM that the meeting room 220(M) is occupied but that the next time slot (e.g., 10:00-11:00 AM) is unreserved/available. The user may select reserve 240(M) to reserve the next time slot" with “M” being a value such that 220(M) is the same room as the current meeting room)
One of ordinary skill in the art would have recognized that applying the known technique of Hill to Farooq would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hill to the teaching of Farooq would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selectors displayed on a GUI. Further, applying selectors displayed on a GUI to Farooq would have been recognized by one of 
Farooq further teaches the in [0100] that the availability of rooms can be broken into timeslots (see “The Event Scheduler application then determines the parameters of the event such as suitable time slots within the preferred time range, and event rooms and resources that are available during the suitable time slots.”). Hill further teaches in [0015] that a “meeting room may have multiple time slots (e.g., with each time slot W minutes long, W>0) that can be individually reserved.” However, the combination of Farooq and Hill still does not explicitly teach that the contiguous timeslot for an extension in either the same meeting location or a first different meeting location runs until a time at which the respective location will be unavailable due to another scheduled meeting. Fix teaches:
until a time at which the same location will become unavailable due to another meeting that has also been scheduled for the same location (see [0024] "the first time period may end at a start time of the next scheduled meeting within the meeting space 102. For example, lithe activity is initially detected at 10:08 am and the next scheduled meeting within the meeting space 102 is for 11:00 am, the first time period may extend until 11:00 am.")
until a time at which the first different location will become unavailable due to another meeting that has also been scheduled for the first different location
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of time periods ending at the start time of the next scheduled meeting of Fix for the time periods being finite lengths of Farooq and Hill. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 21, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq implies in [0147] that a first different room could be used to extend the meeting at the current time and that a second different room, distinct from the first different room, could be used to continue the meeting at a later time. However, Hill further teaches:
the first different location and the second different location relate to different rooms (see [0037] teaches that Rooms 240(1) - 240(M) are shown, with M>0. As discussed above, Rooms 240(M) for second and third selectors in [0039] can refer to different rooms) 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the first different room and the second different room being distinct rooms as taught by Hill in the combination of Farooq, Hill and Fix, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq further teaches:
the GUI is presented on a display located on a meeting organizer's personal device
Regarding claim 23, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq further teaches:
the GUI comprises a text prompt asking whether the meeting should be extended (see [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard window 560 also comprises an "Extend Event" button (not shown), that may be selected for extending the event.")
Claims 14, 18, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill.
Regarding claim 14, Farooq teaches:
A method, comprising: determining that a meeting indicated in one or more electronic calendars is to be extended (see [0147] and [0149] for method overview and particularly [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard window 560 also comprises an "Extend Event" button (not shown), that may be selected for extending the event" for determining that a meeting needs to be extended and [0102] “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event. Event Scheduler window 300 also has a calendar 304 comprising an array of time slots, each of which may be selected for designating a date and time range in which an event is to be scheduled” for the meeting indicated in an electronic calendar)
based on the determining, presenting a graphical user interface (GUI) on a display (see [0147] "If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants. The Event Dashboard window 560 also displays the booking schedules of other event rooms and 
the GUI comprising first,  (see [0147] "The Event Dashboard window 560 also…displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available")
the first selector being selectable to provide a command to extend the meeting to a contiguous timeslot in a same location as was initially used for the meeting (see [0147] "The Event Dashboard window 560 also…displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available")
and extending, according to selection of one of the first,  (see [0147] "The schedules of the event resources, including the event participants, are updated once the event host has either extended the current event or scheduled a continuation event" and [0149] "If a continuation event has been scheduled...then the status of the current event is used to update...the continuation event (step 706). For example, any unchecked (i.e. uncompleted) agenda items are copied to the agenda of the continuation...events, and files either attached to or opened in the event are attached to the continuation... events.”)
As discussed above, Farooq [0147] teaches that a user can schedule a continuation event at a different location and/or a later time than the location/end time of the current meeting.  
the GUI comprising first, second, third, and fourth selectors that are different from each other (see Fig. 2 UI 216, Meeting rooms 220(1) - 220(M) and “reserve” selectors 240(1) – 240(M) as well as [0037] "a user may use a reservation UI 216 executing on a computing device, such as the computing device 112(Q), to view the status of meeting rooms 220(1) to 220(M) (M>0) and, if a particular meeting room is available, reserve the particular meeting room")
the second selector being selectable to provide a command to extend the meeting to contiguous timeslot in a first different location than was initially used for the meeting (see [0039] "the status indicators 234(M) indicates at 9:05 AM that the meeting room 220(M) is unreserved/available, the user may select reserve 240(M) to reserve the current time slot" with “M” being a value such that 220(M) is different than the room used for the initial meeting)
the third selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in a second different location than was initially used for the meeting
the fourth selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in the same location as was initially used for the meeting (see [0039] "the status indicators 234(M), 236(M) may indicate at 9:45 AM that the meeting room 220(M) is occupied but that the next time slot (e.g., 10:00-11:00 AM) is unreserved/available. The user may select reserve 240(M) to reserve the next time slot" with “M” being a value such that 220(M) is the same room as the current meeting room)
One of ordinary skill in the art would have recognized that applying the known technique of Hill to Farooq would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hill to the teaching of Farooq would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selectors displayed on a GUI. Further, applying selectors displayed on a GUI to Farooq would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of a time and location to extend the current meeting because the selectors could be filtered to meet criteria as described in Hill [0038] and [0039]. Farooq also recognizes the need to schedule meeting based on criteria/requirements in [0003].
Regarding claim 18, Farooq teaches:
A computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to (see [0160] "The methods described above for managing an event in an organization environment may be embodied in one or more software applications comprising computer executable instructions executed by computer servers, desktop computers, laptop computers, notebook computers, tablet computers, PDAs, smartphones and/or other suitable information computing devices. The software applications may comprise program modules including routines, programs, object 
determine that a meeting indicated in one or more electronic calendars is to be extended (see [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard window 560 also comprises an "Extend Event" button (not shown), that may be selected for extending the event" for determining that a meeting needs to be extended and [0102] “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event. Event Scheduler window 300 also has a calendar 304 comprising an array of time slots, each of which may be selected for designating a date and time range in which an event is to be scheduled” for the meeting indicated in an electronic calendar)
based on the determination, present a graphical user interface (GUI) on a display (see [0147] "If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants. The Event Dashboard window 560 also displays the booking schedules of other event rooms and resources, and displays one or more suggested times for scheduling another event at a future time")
the GUI comprising first, 
the first selector being selectable to provide a command to extend the meeting to a contiguous timeslot in a same location as was initially used for the meeting (see [0147] "The Event Dashboard window 560 also…displays one or more suggested times for scheduling another event at a future time. In this embodiment, the suggested times include a soonest suitable time at which the event can be held. The event host may then extend the current event using the existing event rooms and resources, if available")
and extend, according to selection of one of the first,  (see [0147] "The schedules of the event resources, including the event participants, are updated once the event host has either extended the current event or scheduled a continuation event" and [0149] "If a continuation event has been scheduled...then the status of the current event is used to update...the continuation event (step 706). For example, any unchecked (i.e. uncompleted) agenda items are copied to the agenda of the continuation...events, and files either attached to or opened in the event are attached to the continuation... events.”)
As discussed above, Farooq [0147] teaches that a user can schedule a continuation event at a different location and/or a later time than the location/end time of the current meeting.  Farooq [0147] also teaches “The Event Dashboard window 560…displays one or more suggested times for scheduling another event at a future time.” This implies, but does not explicitly teach, second, third fourth selectors. Farooq also does not explicitly teach that the contiguous timeslot for an extension in either the same meeting location or a first different meeting location runs until a time at which the respective location will be unavailable due to another scheduled meeting. However, Hill teaches:
the GUI comprising first, second, third, and fourth selectors that are different from each other (see Fig. 2 UI 216, Meeting rooms 220(1) - 220(M) and “reserve” selectors 240(1) 
the second selector being selectable to provide a command to extend the meeting to contiguous timeslot in a first different location than was initially used for the meeting (see [0039] "the status indicators 234(M) indicates at 9:05 AM that the meeting room 220(M) is unreserved/available, the user may select reserve 240(M) to reserve the current time slot" with “M” being a value such that 220(M) is different than the room used for the initial meeting)
the third selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in a second different location than was initially used for the meeting (see [0039] "the status indicators 234(M), 236(M) may indicate at 9:45 AM that the meeting room 220(M) is occupied but that the next time slot (e.g., 10:00-11:00 AM) is unreserved/available. The user may select reserve 240(M) to reserve the next time slot" with “M” being a value, different from the value in the second selector, such that 220(M) is different than the room used for the initial meeting)
the fourth selector being selectable to provide a command to extend the meeting to a non-contiguous timeslot in the same location as was initially used for the meeting (see [0039] "the status indicators 234(M), 236(M) may indicate at 9:45 AM that the meeting room 220(M) is occupied but that the next time slot (e.g., 10:00-11:00 AM) is unreserved/available. The user may select reserve 240(M) to reserve the next time slot" with “M” being a value such that 220(M) is the same room as the current meeting room)
One of ordinary skill in the art would have recognized that applying the known technique of Hill to Farooq would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hill to the teaching of Farooq would 
Regarding claim 28, the combination of Farooq and Hill teaches all of the limitations of claim 14 above. Farooq further teaches:
the GUI comprises a prompt asking whether the meeting should be extended (see [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard window 560 also comprises an "Extend Event" button (not shown), that may be selected for extending the event.")
Regarding claim 33, the combination of Farooq and Hill teaches all of the limitations of claim 18 above. Farooq further teaches:
the GUI comprises a prompt asking whether the meeting should be extended (see [0147] "When an event approaches its scheduled ending time, the Event Dashboard window 560 displays an "extend event?" prompt in a dialogue box. The Event Dashboard window 560 also comprises an "Extend Event" button (not shown), that may be selected for extending the event.")
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill and Fix, further in view of Hymel et al. (U.S. Pre-Grant Publication No. 2013/0218982, hereafter known as Hymel).
Regarding claim 24, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above.  Farooq further teaches:
 (see [0147] "The schedules of the event resources, including the event participants, are updated once the event host has either extended the current event or scheduled a continuation event" and [0149] "If a continuation event has been scheduled...then the status of the current event is used to update...the continuation event (step 706). For example, any unchecked (i.e. uncompleted) agenda items are copied to the agenda of the continuation...events, and files either attached to or opened in the event are attached to the continuation... events.”)
However, the combination of Farooq, Hill and Fix does not explicitly teach that the GUI comprises a note informing the viewer that the information will be copied. Hymel teaches a GUI comprising a note informing a viewer of the GUI that information for a meeting will be downloaded (see Fig. 4 element 232 and [0035] “The calendar entry may also include an attachment status 232 indicating that the device is programmed to automatically download the attachments. Optionally, the attachment status may indicate when before the start of the meeting the attachments will be downloaded, e.g. attachments will be downloaded 5 minutes before the meeting”).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a note informing the user about future operations performed on information for a meeting as taught by Hymel in the combination of Farooq, Hill and Fix, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner has provided the prior art for claim 24 above in the interest of compact prosecution. However, claim 24 is not to be given patentable weight because “a note informing . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill and Fix, further in view of McNamara (U.S. Pre-Grant Publication No. 2011/0106573, hereafter known as McNamara).
Regarding claim 25, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq also teaches in [0102] that “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event.” Farooq further teaches in [0147] that  “If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants”. However, the combination of Farooq, Hill and Fix doesn’t explicitly teach the “extend meeting” GUI having an input to which a user can add additional attendees. McNamara teaches: 
the GUI comprises an input area at which a user can add additional attendees that are to be included in the meeting's extension
One of ordinary skill in the art would have recognized that applying the known technique of McNamara to the combination of Farooq, Hill and Fix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McNamara to the teaching of the combination of Farooq, Hill and Fix would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an input area to allow a user to add additional attendees to be included in the meeting’s extension. Further, applying an input area to allow a user to add additional attendees to be included in the meeting’s extension to the combination of Farooq, Hill and Fix would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient inviting of “new” attendees to a meeting extension.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill and Fix, further in view of Sattler et al. (U.S. Pre-Grant Publication No. 2006/0015376, hereafter known as Sattler).
Regarding claim 26, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq also teaches in [0102] that “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event.” Farooq further teaches in [0147] that  “If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants”. Hill further teaches in [0038] and [0039] the selectors could be filtered to meet criteria including capacity requirements. However, the combination of Farooq, Hill and Fix doesn’t explicitly teach the “extend meeting” GUI having an input to which a user can indicate a different number of attendees for a meeting extension. Sattler teaches:
the GUI comprises an input area at which a user can indicate a different number of attendees for the meeting's extension (see Fig. 3 and [0018] "room reservation user interface 114 may receive information such as...the number of attendees at a meeting")
One of ordinary skill in the art would have recognized that applying the known technique of Sattler to the combination of Farooq, Hill and Fix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sattler to the teaching of the combination of Farooq, Hill and Fix would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an input to allow a user to indicate a different number of attendees for a meeting extension. Further, applying an input to allow a user to indicate a different number of attendees for a meeting extension to the combination of Farooq, Hill and Fix would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient filtering of room options for the meeting selection (as described in Hill [0038] and [0039]) for rooms that could hold the number of people required to attend the extension.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill and Fix, further in view of Tokuchi (U.S. Pre-Grant Publication No. 2019/0130315, hereafter known as Tokuchi) and Stefik et al. (U.S. Pre-Grant Publication No. 2012/0095812, hereafter known as Stefik).
Regarding claim 27, the combination of Farooq, Hill and Fix teaches all of the limitations of claim 1 above. Farooq further teaches:
the GUI is a first GUI, and wherein the instructions are executable to: present a second GUI on the display, the second GUI being different from the first GUI (see “FIG. 9 shows an Event Scheduler window, and which is generally indicated by reference numeral 300. Event Scheduler window 300 provides a user interface through which a user, such as an event host, may schedule an event and select settings for the event” and [0104] “Event 
Farooq further teaches the Event Scheduler keeping track of user preferences in [0100] (see “The Event Scheduler application is configured to adapt to user preferences by monitoring a preference pattern for each user, and by providing a set of event resources that match each user's preferences as a default option for that user to select”). As discussed above, Farooq [0147] teaches asking a user if they wish to extend a meeting when the scheduled ending time is approaching, and upon receiving an affirmative answer identifying potential timeslots and locations for an extension to a meeting. However, the combination of Farooq, Hill and Fix does not explicitly teach a second GUI different from the first GUI comprising an option that is selectable to enable the device to determine meetings are to be extended and identify potential timeslots and locations for respective meetings. Tokuchi teaches:
the second GUI comprising an option that is selectable to enable the device to, in the future, determine that meeting[[s]] are to be extended and to identify potential timeslots and locations for respective meeting extensions (see [0150] the extension control unit 101 determines whether the current user has permitted extension in advance (step S15). The user may permit extension as an item that can be input at a time of the reservation” Option to make meeting extendable at time of booking)
One of ordinary skill in the art would have recognized that applying the known technique of Tokuchi to the combination of Farooq, Hill and Fix would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tokuchi to the teaching of the combination of Farooq, Hill and Fix would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an option to permit a meeting extension in advance of the meeting conclusion. Further, applying an option to permit a meeting extension in advance 
Tokuchi further teaches a membership management server in [0045] that manages membership information and user information. The combination of Farooq, Hill, Fix and Tokuchi teach a second GUI, different from a first GUI, comprising an option that is selectable to enable the device to, in the future, determine a meeting is to be extended and to identify potential timeslots and locations for extensions of a meeting. The combination does not explicitly teach the option is selectable for a plurality of meetings in the future. However, Stefik teaches:
an option that is selectable to enable the device to, in the future, determine that meetings are to be extended and to identify potential timeslots and locations for respective meeting extensions  (see [0076] “Users with parking accounts 37a-c can make parking reservations and include their parking preferences, such as automatically extending their parking time by some preset amount of time when they overstay a paid parking period, assuming that no other constraints precludes an automatic parking time extension” allowing extensions in advance applied to a plurality of reservations in the future)
One of ordinary skill in the art would have recognized that applying the known technique of Stefik to the combination of Farooq, Hill, Fix and Tokuchi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stefik to the teaching of the combination of Farooq, Hill, Fix and Tokuchi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an option to permit future .
Claims 29 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill, further in view of Hymel.
Regarding claim 29, the combination of Farooq and Hill teaches all of the limitations of claim 14 above.  Farooq further teaches:
 (see [0147] "The schedules of the event resources, including the event participants, are updated once the event host has either extended the current event or scheduled a continuation event" and [0149] "If a continuation event has been scheduled...then the status of the current event is used to update...the continuation event (step 706). For example, any unchecked (i.e. uncompleted) agenda items are copied to the agenda of the continuation...events, and files either attached to or opened in the event are attached to the continuation... events.”)
However, the combination of Farooq and Hill does not explicitly teach that the GUI comprises a note informing the viewer that the information will be copied. Hymel teaches a GUI comprising a note informing a viewer of the GUI that information for a meeting will be downloaded (see Fig. 4 element 232 and [0035] “The calendar entry may also include an attachment status 232 indicating that the device is programmed to automatically download the attachments. Optionally, the attachment status may indicate when before the start of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a note informing the user about future operations performed on information for a meeting as taught by Hymel in the combination of Farooq and Hill, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 34, the combination of Farooq and Hill teaches all of the limitations of claim 18 above. For the limitations introduced in claim 34, please see the rejection of claim 29 above.
Examiner has provided the prior art for claims 29 and 34 above in the interest of compact prosecution. However, claims 29 and 34 are not to be given patentable weight because “a note informing a viewer of the GUI that…” is nonfunctional descriptive material. Per MPEP 2111.05 I. B., “Where a product merely serves as a support for printed matter, no functional relationship exists… Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists.” In the present case of claim 29, the claim is directed toward conveying a message to a human reader of the GUI that information will be copied from the initial meeting entry to the meeting extension’s entry. Applicant’s disclosure does not establish that the note informing the viewer that information will be copied depends in some way on the copying of the information, nor that the copying of the information depends in some way on the note. Further, it would not have been apparent to one of ordinary skill in the art that such a dependency would exist. Therefore, no functional relationship exists between the note of claim 29 and the method of claim 29 or between the note of claim 34 and the CRSM of claim 34. Therefore, the claims should not be given patentable weight.
Claim 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill, further in view of McNamara.
Regarding claim 30, the combination of Farooq and Hill teaches all of the limitations of claim 14 above. Farooq also teaches in [0102] that “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event.” Farooq further teaches in [0147] that  “If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants”. However, the combination of Farooq and Hill doesn’t explicitly teach the “extend meeting” GUI having an input to which a user can add additional attendees. McNamara teaches: 
the GUI comprises an input area at which a user can add additional attendees that are to be included in the meeting's extension (see Fig. 2 element 202 and [0022] "The meeting request window 200 includes an attendee entry dialog 202" and [0025] "a user has entered a list of invited attendees into the attendee entry dialog 202")
One of ordinary skill in the art would have recognized that applying the known technique of McNamara to the combination of Farooq and Hill would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McNamara to the teaching of the combination of Farooq and Hill would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an input area to allow a user to add additional attendees to be included in the meeting’s extension. Further, applying an input area to allow a user to add additional attendees to be included in the meeting’s extension to the combination of Farooq and Hill would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient inviting of “new” attendees to a meeting extension.
Regarding claim 35, the combination of Farooq and Hill teaches all of the limitations of claim 18 above. For the limitations introduced in claim 35, please see the rejection of claim 30 above.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill, further in view of Sattler.
Regarding claim 31, the combination of Farooq and Hill teaches all of the limitations of claim 14 above. Farooq also teaches in [0102] that “Event Scheduler window 300 comprises a list 302 of event participants selected by the user to participate in the event.” Farooq further teaches in [0147] that  “If the "extend event?" dialogue box or the "Extend Event" button is selected, the Event Dashboard window 560 then displays the availabilities of the event room and other event resources, and also displays schedules of the event participants”. Hill further teaches in [0038] and [0039] the selectors could be filtered to meet criteria including capacity requirements. However, the combination of Farooq and Hill doesn’t explicitly teach the “extend meeting” GUI having an input to which a user can indicate a different number of attendees for a meeting extension. Sattler teaches:
the GUI comprises an input area at which a user can indicate a different number of attendees for the meeting's extension (see Fig. 3 and [0018] "room reservation user interface 114 may receive information such as...the number of attendees at a meeting")
One of ordinary skill in the art would have recognized that applying the known technique of Sattler to the combination of Farooq and Hill would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sattler to the teaching of the combination of Farooq and Hill would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an input to allow a user to indicate a different number of attendees for a meeting extension. Further, applying an input to allow a user to indicate a different number of attendees for a meeting extension to the combination of Farooq and Hill .
Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill, further in view of Tokuchi and Stefik.
Regarding claim 32, the combination of Farooq and Hill teaches all of the limitations of claim 14 above. Farooq further teaches:
the GUI is a first GUI, and wherein the method comprises: presenting a second GUI on the display, the second GUI being different from the first GUI (see “FIG. 9 shows an Event Scheduler window, and which is generally indicated by reference numeral 300. Event Scheduler window 300 provides a user interface through which a user, such as an event host, may schedule an event and select settings for the event” and [0104] “Event Scheduler window 300 also comprises a More Options button 308, which may be selected for adjusting other settings of the event” scheduler GUI different from Dashboard window “Extend event” GUI)
Farooq further teaches the Event Scheduler keeping track of user preferences in [0100] (see “The Event Scheduler application is configured to adapt to user preferences by monitoring a preference pattern for each user, and by providing a set of event resources that match each user's preferences as a default option for that user to select”). As discussed above, Farooq [0147] teaches asking a user if they wish to extend a meeting when the scheduled ending time is approaching, and upon receiving an affirmative answer identifying potential timeslots and locations for an extension to a meeting. However, the combination of Farooq and Hill does not explicitly teach a second GUI different from the first GUI comprising an option that is selectable to enable the device to determine meetings are to be extended and identify potential timeslots and locations for respective meetings. Tokuchi teaches:
the second GUI comprising an option that is selectable to enable the device to, in the future, determine that meeting[[s]] are to be extended and to identify potential timeslots and locations for respective meeting extensions (see [0150] the extension control unit 101 determines whether the current user has permitted extension in advance (step S15). The user may permit extension as an item that can be input at a time of the reservation” Option to make meeting extendable at time of booking)
One of ordinary skill in the art would have recognized that applying the known technique of Tokuchi to the combination of Farooq and Hill would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tokuchi to the teaching of the combination of Farooq and Hill would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an option to permit a meeting extension in advance of the meeting conclusion. Further, applying an option to permit a meeting extension in advance of the meeting conclusion to the combination of Farooq and Hill would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient reserving of an extension when a meeting is about to conclude because the user would not have to indicate the meeting should be extended before review location/time options for the extension. Further, if a user did not want to allow extensions, the user would not have to decline the extension question prompt during the meeting time.
Tokuchi further teaches a membership management server in [0045] that manages membership information and user information. The combination of Farooq, Hill and Tokuchi teach a second GUI, different from a first GUI, comprising an option that is selectable to enable the device to, in the future, determine a meeting is to be extended and to identify potential timeslots and locations for extensions of a meeting. The combination does not explicitly teach the option is selectable for a plurality
an option that is selectable to enable the device to, in the future, determine that meetings are to be extended and to identify potential timeslots and locations for respective meeting extensions  (see [0076] “Users with parking accounts 37a-c can make parking reservations and include their parking preferences, such as automatically extending their parking time by some preset amount of time when they overstay a paid parking period, assuming that no other constraints precludes an automatic parking time extension” allowing extensions in advance applied to a plurality of reservations in the future)
One of ordinary skill in the art would have recognized that applying the known technique of Stefik to the combination of Farooq, Hill and Tokuchi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stefik to the teaching of the combination of Farooq, Hill and Tokuchi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an option to permit future reservation extensions for a plurality of reservations. Further, applying an option to permit future reservation extensions for a plurality of reservations to the combination of Farooq, Hill and Tokuchi would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient extensions of meetings, as a user could select the option once and their preference would not need to be reentered for each subsequent meeting they reserve.
Regarding claim 37, the combination of Farooq and Hill teaches all of the limitations of claim 18 above. For the limitations introduced in claim 37, please see the rejection of claim 32 above.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Hill, further in view of McNamara and Sattler.
Regarding claim 36, the combination of Farooq, Hill and McNamara teaches all of the limitations of claim 35 above. Farooq also teaches in [0102] that “Event Scheduler window 300 
the GUI comprises a second input area at which a user can indicate a different number of attendees for the meeting's extension, the second input area being different from the first input area (see Fig. 3 and [0018] "room reservation user interface 114 may receive information such as...the number of attendees at a meeting" Sattler input area different from McNamara input area because Sattler requires a number input, whereas the input area taught by McNamara above required names)
It would have been obvious to one of ordinary skill in the art at the time of filing to include a second input area in which a user can indicate a different number of attendees as taught by Sattler in the combination of Farooq, Hill and McNamara, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                      /KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628